Citation Nr: 1115714	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  05-35 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army National Guard from October 1963 to June 1964 and other periods of service through June 1980.  

This appeal to the Board of Veterans' Appeals (Board) is from an October 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2008, after reopening the claim on the basis of new and material evidence, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration.  

Regrettably, there was not compliance with one of the remand directives, requiring another remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).  But see, too, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating there need only be "substantial", not "exact", compliance)


REMAND

When previously remanding this claim in May 2008, there was a request for verification of whether the Veteran was on ACDUTRA on May 19, 1979, when he reportedly had sustained injury to his right leg during a military march.  This additional information especially was needed because a private physician since has concluded, albeit based on certain assumptions, including insofar as no prior indication of peripheral vascular disease, that the military march had caused a clot in this leg to dislodge, either causing or aggravating the varicose veins in this extremity.

On remand, pay records were used to clarify whether the Veteran was on ACDUTRA during this specific time at issue.

The Board's other remand directive was to obtain a medical nexus opinion concerning whether the Veteran's varicose veins were directly incurred in service, including during that specific period of ACDUTRA service on May 19, 1979 or, alternatively, whether there was clear and unmistakable evidence indicating this condition pre-existed his service, including that service, and clear and unmistakable evidence also indicating this condition was not aggravated during or by his service, including that service, beyond its natural progression.

This medical nexus opinion especially was needed because private medical records contemporaneously dated in January and April 1979 showed the Veteran had received treatment for varicose veins, so even before that period of ACDUTRA in May 1979.  Also, Puerto Rico Army National Guard records apparently during a period of ACDUTRA further indicated that, in July 1979, so just a few months after that ACDUTRA service in May 1979, he again received treatment for varicose veins in his right leg.  And in an Army National Guard, line-of-duty determination record, dated in November 1985, it was reported that on May 19, 1979, he had received treatment for pain and swelling in his legs.  It was further indicated that he had varicose veins and a right leg clot and that the varicose veins began prior to his service but were aggravated during his service.

In September 2004, a private physician opined that the Veteran's varicose veins appeared during service, apparently in reference to the May 19, 1979 recorded incident during ACDUTRA.

In August 2009, to comply with the Board's May 2008 remand directive, the AMC scheduled the Veteran for a VA compensation examination for this requested medical nexus opinion.  The examiner indicated that, "if it is confirmed that the period of the weekend of May 19, 1979 claimant was in active duty then varicose veins is as likely as not related to his military service."  However, this examiner failed to render an opinion as to whether a period of ACDUTRA had aggravated the Veteran's varicose veins beyond the natural progression of the disease, as requested in the May 2008 remand.  

Thereafter, in August 2010, additional ACDUTRA records were obtained by the AMC.  These records show the Veteran was not on ACDUTRA on May 19, 1979, instead, later that year from July 25 to August 5, 1979.  Therefore, he is only entitled to service connection if it is determined that this subsequent service later that same year aggravated his varicose veins beyond their natural progression because, by all accounts, he already had them when he began that period of service.  In this circumstance, he cannot bring a claim for service connection for this condition, but he may bring a claim for service-connected aggravation of this condition.  However, 38 U.S.C.A. § 1153 applies and the burden falls on him to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Therefore, it is necessary to have the August 2009 VA examiner, if still available, provide further comment on this determinative issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (indicating that, once VA undertakes the effort to provide an examination or obtain an opinion when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.).

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Return the file to the VA examiner who previously reviewed this case in August 2009, if still available, to have him provide additional, supplemental comment concerning whether the varicose veins noted during the earlier part of 1979, including in January, April, and May 1979 (so pre-existing), nonetheless were aggravated during or by the Veteran's ACDUTRA service later that same year from July 25 to August 5, 1979, beyond the natural progression of the disease.

This physician must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the record.

This physician should try as best possible to provide this requested opinion.  This is because a recent precedent case admonished the Board for relying on medical opinions that were unable to establish this required linkage, without resorting to mere speculation, as cause for denying claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology - without speculating, because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

2.  Then readjudicate the Veteran's claim in light of any additional evidence.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


